UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

USDC SDNY
DOCUMENT
BLECTROMC ATS FORD
Dhue

 

 

 

  

STEPHENBAGNASCO, sss : [DATE LED 99-2019
Plaintiff, : —
-against- : ORDER
THE LONG ISLAND RAILROAD COMPANY, : 19 Civ. 1104 (GBD)
Defendant. .
we eee x

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within forty-five

(45) days of this Order.

The status conference schedule for December 3, 2019 at 9:45 a.m. is cancelled.

SO ORDERED.

SHpRaT A “DANIELS
ited States District Judge

Dated: New York, New York
December 2, 2019
